Case:15-10880-SDB Doc#:48 Filed:08/07/19 Entered:08/07/19 10:40:23                         Page:1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF GEORGIA
                                   AUGUSTA DIVISION

In re:                                                      Case No. 15-10880
         Angela B Johnson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Huon Le, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/05/2015.

         2) The plan was confirmed on 10/07/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
 NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 05/14/2019.

         6) Number of months from filing to last payment: 47.

         7) Number of months case was pending: 50.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $89,725.58.

         10) Amount of unsecured claims discharged without payment: $2,787.08.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
Case:15-10880-SDB Doc#:48 Filed:08/07/19 Entered:08/07/19 10:40:23                                     Page:2 of 3



 Receipts:

          Total paid by or on behalf of the debtor                $58,658.16
          Less amount refunded to debtor                             $912.30

 NET RECEIPTS:                                                                                      $57,745.86


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                    $3,000.00
     Court Costs                                                                $310.00
     Trustee Expenses & Compensation                                          $5,010.61
     Other                                                                        $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                    $8,320.61

 Attorney fees paid and disclosed by debtor:                        $0.00


 Scheduled Creditors:
 Creditor                                          Claim         Claim            Claim       Principal       Int.
 Name                                    Class   Scheduled      Asserted         Allowed        Paid         Paid
 #CSRA Sleep LLC                     Unsecured         800.00           NA              NA            0.00        0.00
 #Lanier                             Unsecured      1,157.69            NA              NA            0.00        0.00
 #Midland Credit Mgmt                Unsecured         553.40           NA              NA            0.00        0.00
 #National Credit Systems Inc        Unsecured         275.99           NA              NA            0.00        0.00
 #TOTAL GYM                          Secured        1,971.42            NA              NA            0.00        0.00
 American InfoSource LP              Unsecured            NA       1,019.71        1,019.71      1,019.71         0.00
 First Data Leasing                  Unsecured            NA       1,757.00        1,757.00      1,757.00         0.00
 Gold Cross E M S                    Unsecured         100.00        100.00          100.00        100.00         0.00
 Internal Revenue Service            Unsecured            NA          40.00           40.00          40.00        0.00
 Internal Revenue Service            Priority       1,677.49       1,637.49        1,637.49      1,637.49         0.00
 Okinus                              Secured        4,160.68       4,000.00        4,000.00      4,000.00      228.68
 Peritus Portfolio Services II       Secured       24,586.00     24,586.37        24,586.37     24,586.37    1,098.05
 Portfolio Recovery Assoc            Unsecured         275.73        275.73          275.73        275.73         0.00
 Quantum3 Group LLC                  Unsecured            NA         100.00          100.00        100.00         0.00
 S C Department of Revenue           Priority             NA       1,487.17        1,487.17      1,487.17         0.00
 S C Department of Revenue           Secured           189.23        146.71          146.71        146.71         0.37
 United Student Aid Funds Inc USAF   Unsecured      8,951.06       9,630.97        9,630.97      9,630.97         0.00
 Verizon                             Unsecured            NA       3,317.00        3,317.00      3,317.00         0.00




UST Form 101-13-FR-S (09/01/2009)
Case:15-10880-SDB Doc#:48 Filed:08/07/19 Entered:08/07/19 10:40:23                             Page:3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $24,586.37         $24,586.37          $1,098.05
       All Other Secured                                  $4,146.71          $4,146.71            $229.05
 TOTAL SECURED:                                          $28,733.08         $28,733.08          $1,327.10

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00             $0.00               $0.00
        Domestic Support Ongoing                               $0.00             $0.00               $0.00
        All Other Priority                                 $3,124.66         $3,124.66               $0.00
 TOTAL PRIORITY:                                           $3,124.66         $3,124.66               $0.00

 GENERAL UNSECURED PAYMENTS:                             $16,240.41         $16,240.41               $0.00


 Disbursements:

         Expenses of Administration                             $8,320.61
         Disbursements to Creditors                            $49,425.25

 TOTAL DISBURSEMENTS :                                                                      $57,745.86


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 08/07/2019                             By:/s/ Huon Le
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
